Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim 13 and 18 are  rejected under 35 U.S.C. 102(1) as being anticipated by  Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”)
Regarding independent claim 13, Walter teaches in a digital medium environment for digital content creation (whole paper), a method implemented by a computing device (see Tanaguru Contrast-Finder to the rescue, Tanaguru Contrast-Finder is an online tool that will do two things: It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA) It can propose color alternatives if my color does not pass the test. I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.”), the method comprising: 
 displaying, by a color picker module, a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy a contrast ratio threshold relative to a selected color to be applied to digital content (see the below Figure where list colors that satisfy the contrast ratio threshold 4.5)

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
);
detecting, by a color selection module, input designating a different color to be applied to the digital content instead of the selected color  (see To the yellow tricky part “…So if I want to keep this particular yellow color I will have to change the color of the text. The tool proposes me different shades of gray. So to use this yellow on a site with a high enough contrast I will have to:
Use a dark text on the yellow background
Use a dark background with the yellow text

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
); 
generating, by a color filtration module, an updated filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the different color ( see the below Figures

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale

	 Regarding claim 18, Walter teaches the method of claim 13, wherein the input designating the different color comprises a selection from a color picker interface presented by one of a word processing application or a digital graphics application (whole paper, at least see Testing the green, “The first color is a dark green. To test it I launch the Colour Contrast Analyser software (I will call CCA for the rest of the article). I use the two color pickers to get the text color and the background one. The tool does contrast the testing. CCA color picker can pick a color anywhere on the screen so you can use it in Photoshop, on the Photoshop color palette or even on a JPG final flattened file…...”; see Tanaguru Contrast-Finder to the rescue, “ Tanaguru Contrast-Finder is an online tool that will do two things: 1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA) 2.It can propose color alternatives if my color does not pass the test. I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either….”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”) in view of Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”)
Regarding independent claim 1, Bonfiglio teaches in a digital medium environment for digital content creation, a method implemented by a computing device (Fig.1 and Fig.3), the method comprising: 
detecting, by a color selection module, a selection of a color from a color selection component (col.4, lines 59-67-col.5, lines 1-7 “When a user chooses the element to modify its color, such as foreground element 125, she has an option to invoke a content editor 135. Content editor 135 includes functionality enabling the user to choose one or more colors for the foreground element 125. Conventionally, a color palette may be provided, displaying various available color options. In some embodiments, a “color picker” may be provided, enabling the user to choose a color of any visual element available in a display of the user's computing device. In addition to providing a visual depiction of available colors, each color option includes one or more numerical values associated with the color, such as Red Green Blue (RGB) value, hexadecimal value, Hue Saturation Lightness (HSL) value, Cyan Magenta Yellow Black (CMYK) value, long format value, or other value that may identify an individual color now known or later developed.”; col.6, lines 61-64 “At 305, the method 300 receives at an application comprising a background color, a command to open a content editing tool of the application in a context of a graphical element of the application. At 310, the method receives at the content editing tool a color selection for the graphical element comprising a foreground color.”);
 computing, by a color identification module, a relative luminance value for the color (col.5, lines 8-18 “Content editor 135 comprises color control 140 for determining the contrast ratio between the foreground color 130 and the background color 120 and compares the contrast ratio to a contrast ratio threshold 145. In certain embodiments, color control 140 determines a luminance value for each color (described in connection with FIG. 2) by using RGB values for the background color 120 and foreground color 130. The contrast ratio between these colors is a relative luminance value of the lighter of the two colors over (in the numerator position) the relative luminance of the darker of the two colors (in the denominator position).; col.7, lines 1-8 “At 315, the method calculates a first contrast ratio between the background color and the foreground color. In certain embodiments, the method 300 comprises measuring a relative luminance of the foreground color and relative luminance of the background color. In certain embodiments, the background color and foreground color are adjacent to each other. In further embodiments, the background color is a color of a second graphical element of the application”:; 
determining, by a contrast ratio module, a contrast ratio threshold for digital content to be colored using the color (col.5, lines 8-18 “Content editor 135 comprises color control 140 for determining the contrast ratio between the foreground color 130 and the background color 120 and compares the contrast ratio to a contrast ratio threshold 145. In certain embodiments, color control 140 determines a luminance value for each color (described in connection with FIG. 2) by using RGB values for the background color 120 and foreground color 130. The contrast ratio between these colors is a relative luminance value of the lighter of the two colors over (in the numerator position) the relative luminance of the darker of the two colors (in the denominator position).; col.7, lines 1-8 “At 315, the method calculates a first contrast ratio between the background color and the foreground color. In certain embodiments, the method 300 comprises measuring a relative luminance of the foreground color and relative luminance of the background color. In certain embodiments, the background color and foreground color are adjacent to each other. In further embodiments, the background color is a color of a second graphical element of the application”); and outputting, by a color picker module, a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the color (col.7, lines 9-21 “At 320, the method compares the first contrast ratio to a contrast ratio threshold, and at 325 the method displays, in the content editing tool, an indication that the first contrast ratio is one of greater than and less than the contrast ratio threshold. In certain embodiments, a recommended color or range of colors for the graphical element is displayed. In embodiments providing a recommended color or colors, recommending comprises determining a luminance of a plurality of colors relative to the luminance of the background color and setting the recommended color as one or more of the plurality of colors having a luminance relative to the luminance of the background color above the contrast ratio threshold.”) Bonfiglio is understood to be silent on the remaining limitations of claim 1,
In the same field of endeavor, Walter teaches determining, by a contrast ratio module, a contrast ratio threshold for digital content to be colored using the color (see the below where minimum ratio is 4.5

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
) and outputting, by a color picker module, a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the color ( see the below where list new contrast is considered as a filtered palette

    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen of Bonfiglio with calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter because this modification would help users read text and get a clear understanding of the content/easily create an accessible color palette for your design (first page of Walter)
Thus, the combination of Bonfiglio and Walter teaches in a digital medium environment for digital content creation, a method implemented by a computing device, the method comprising: detecting, by a color selection module, a selection of a color from a color selection component; computing, by a color identification module, a relative luminance value for the color; determining, by a contrast ratio module, a contrast ratio threshold for digital content to be colored using the color; and outputting, by a color picker module, a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the color.
Regarding claim 2, Bonfiglio and Walter teach the method of claim 1, wherein determining the contrast ratio threshold is performed automatically and independent of user input based on a type of the digital content to be colored using the color (col.5, lines 8-18 “Content editor 135 comprises color control 140 for determining the contrast ratio between the foreground color 130 and the background color 120 and compares the contrast ratio to a contrast ratio threshold 145. In certain embodiments, color control 140 determines a luminance value for each color (described in connection with FIG. 2) by using RGB values for the background color 120 and foreground color 130. The contrast ratio between these colors is a relative luminance value of the lighter of the two colors over (in the numerator position) the relative luminance of the darker of the two colors (in the denominator position).; col.7, lines 1-8 “At 315, the method calculates a first contrast ratio between the background color and the foreground color. In certain embodiments, the method 300 comprises measuring a relative luminance of the foreground color and relative luminance of the background color. In certain embodiments, the background color and foreground color are adjacent to each other. In further embodiments, the background color is a color of a second graphical element of the application”; see the below of Walter
    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale
) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 4, Bonfiglio, Walter teach the method of claim 1, wherein the contrast ratio threshold is manually specified via user input received at the computing device (col.6, lines 22-32  of Bonfiglio “At 220, it is determined whether or not the contrast ratio is greater than or equal to a threshold ratio. In embodiments comparing the luminance of text to that of an adjacent color (such as a background behind the text), the threshold ratio may be 7:1, for example, for visual accessibility. In embodiments comparing the luminance of an element such as a bar element of a bar chart to that of an adjacent color (such as background behind the bar element or an adjacent bar in the bar chart), the threshold ratio may be 4:1 for example, for visual accessibility.”: see Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

Where minimum ratio is adjustable up or down ) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 9, Bonfiglio and Walter teach the method of claim 1, further comprising detecting, by the color selection module, a selection of a different color from the filtered palette and applying the different color to the digital content (col.4, lines 59-67-col.5, lines 1-7 “When a user chooses the element to modify its color, such as foreground element 125, she has an option to invoke a content editor 135. Content editor 135 includes functionality enabling the user to choose one or more colors for the foreground element 125. Conventionally, a color palette may be provided, displaying various available color options. In some embodiments, a “color picker” may be provided, enabling the user to choose a color of any visual element available in a display of the user's computing device. In addition to providing a visual depiction of available colors, each color option includes one or more numerical values associated with the color, such as Red Green Blue (RGB) value, hexadecimal value, Hue Saturation Lightness (HSL) value, Cyan Magenta Yellow Black (CMYK) value, long format value, or other value that may identify an individual color now known or later developed.”; col.6, lines 61-64 “At 305, the method 300 receives at an application comprising a background color, a command to open a content editing tool of the application in a context of a graphical element of the application. At 310, the method receives at the content editing tool a color selection for the graphical element comprising a foreground color.”; see To the yellow tricky part of Walter…So if I want to keep this particular yellow color I will have to change the color of the text. The tool proposes me different shades of gray. So to use this yellow on a site with a high enough contrast I will have to:
Use a dark text on the yellow background
Use a dark background with the yellow text

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale

)In addition, the same motivation is used as the rejection for claim 1.




Regarding claim 10, Bonfiglio, Walter teach the method of claim 1,  wherein the contrast ratio color picker includes a contrast ratio control that is selectable to adjust the contrast ratio threshold(col.6, lines 22-32  of Bonfiglio “At 220, it is determined whether or not the contrast ratio is greater than or equal to a threshold ratio. In embodiments comparing the luminance of text to that of an adjacent color (such as a background behind the text), the threshold ratio may be 7:1, for example, for visual accessibility. In embodiments comparing the luminance of an element such as a bar element of a bar chart to that of an adjacent color (such as background behind the bar element or an adjacent bar in the bar chart), the threshold ratio may be 4:1 for example, for visual accessibility.”: see Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

Where minimum ratio is adjustable up or down)  the method further comprising receiving input at the contrast ratio control designating an adjusted contrast ratio threshold and modifying the filtered palette to remove display of colors failing to satisfy the adjusted contrast ratio threshold (col.6, lines 44-55 of Bonfiglio “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205. As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; ee Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

Where minimum ratio is adjustable up or down:  see To the yellow tricky part of Walter,  “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale

where minimum contrast ratio is able to adjust and  displaying colors which pass or fail contrast ratio threshold which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying colors which pass or fail contrast ratio threshold based on the adjusted contrast ratio threshold of Walter with displaying only color pass the adjusted contrast ratio threshold of Walter because this modification would provide the color that passes  text or enlarge text as user’s desired.)  In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 11, Bonfiglio, Walter teach the method of claim 1, wherein the contrast ratio color picker includes a color selection control that is selectable to change the color selected from the color selection component (, the method further comprising detecting selection of a new color via the color selection control and modifying the filtered palette to remove display of colors failing to satisfy the contrast ratio threshold relative to the new color (col.6, lines 44-55 of Bonfiglio “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205. As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; see To the yellow tricky part of Walter,  “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale

Where displaying colors which pass or fail contrast ratio threshold which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying colors which pass or fail contrast ratio threshold of Walter with displaying only color which pass contrast ration threshold because this modification would provide the color that passes  text or enlarge text as user’s desired) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 20, Bongiglio teaches in a digital medium environment for digital content creation (Fig.1, Fig.4), a system comprising: one or more processors; and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations comprising: (col.1, 48-59 “Other embodiments provide processing systems configured to perform the aforementioned methods as well as those described herein; non-transitory, computer-readable media comprising instructions that, when executed by one or more processors of a processing system, cause the processing system to perform the aforementioned methods as well as those described herein; a computer program product embodied on a computer-readable storage medium comprising code for performing the aforementioned methods as well as those further described herein; and a processing system comprising means for performing the aforementioned methods as well as those further described herein.”; col.8, lines 21-29 “As with memory 408, a single storage 410 is depicted in FIG. 4 for simplicity, but various aspects stored in storage 410 may be stored in different physical storages, but all accessible to CPU 402 via internal data connections, such as bus 416, or external connection, such as network interfaces 406. One of skill in the art will appreciate that one or more elements of platform 401 may be located remotely and accessed via a network 414.”)
ascertaining a selected color to be applied to digital content(col.4, lines 59-67-col.5, lines 1-7 “When a user chooses the element to modify its color, such as foreground element 125, she has an option to invoke a content editor 135. Content editor 135 includes functionality enabling the user to choose one or more colors for the foreground element 125. Conventionally, a color palette may be provided, displaying various available color options. In some embodiments, a “color picker” may be provided, enabling the user to choose a color of any visual element available in a display of the user's computing device. In addition to providing a visual depiction of available colors, each color option includes one or more numerical values associated with the color, such as Red Green Blue (RGB) value, hexadecimal value, Hue Saturation Lightness (HSL) value, Cyan Magenta Yellow Black (CMYK) value, long format value, or other value that may identify an individual color now known or later developed.”; col.6, lines 61-64 “At 305, the method 300 receives at an application comprising a background color, a command to open a content editing tool of the application in a context of a graphical element of the application. At 310, the method receives at the content editing tool a color selection for the graphical element comprising a foreground color.”); 
determining a contrast ratio threshold for the digital content(col.5, lines 8-18 “Content editor 135 comprises color control 140 for determining the contrast ratio between the foreground color 130 and the background color 120 and compares the contrast ratio to a contrast ratio threshold 145. In certain embodiments, color control 140 determines a luminance value for each color (described in connection with FIG. 2) by using RGB values for the background color 120 and foreground color 130. The contrast ratio between these colors is a relative luminance value of the lighter of the two colors over (in the numerator position) the relative luminance of the darker of the two colors (in the denominator position).; col.7, lines 1-8 “At 315, the method calculates a first contrast ratio between the background color and the foreground color. In certain embodiments, the method 300 comprises measuring a relative luminance of the foreground color and relative luminance of the background color. In certain embodiments, the background color and foreground color are adjacent to each other. In further embodiments, the background color is a color of a second graphical element of the application”); 
outputting a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the selected color(col.7, lines 9-21 “At 320, the method compares the first contrast ratio to a contrast ratio threshold, and at 325 the method displays, in the content editing tool, an indication that the first contrast ratio is one of greater than and less than the contrast ratio threshold. In certain embodiments, a recommended color or range of colors for the graphical element is displayed. In embodiments providing a recommended color or colors, recommending comprises determining a luminance of a plurality of colors relative to the luminance of the background color and setting the recommended color as one or more of the plurality of colors having a luminance relative to the luminance of the background color above the contrast ratio threshold.”) Bonfiglio is understood to be silent on the remaining limitations of claim 1,
In the same field of endeavor, Walter teaches determining a contrast ratio threshold for the digital contentee the below where minimum ratio is 4.5

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale
) 
outputting a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the selected color (Tanaguru Contrast-Finder to the rescue, “Tanaguru Contrast-Finder is an online tool that will do two things: It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA) It can propose color alternatives if my color does not pass the test. I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.

    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale

; and
 applying a different color to the digital content responsive to detecting a selection of the different color from the filtered palette (…So if I want to keep this particular yellow color I will have to change the color of the text. The tool proposes me different shades of gray. So to use this yellow on a site with a high enough contrast I will have to:
Use a dark text on the yellow background
Use a dark background with the yellow text

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale

In addition the same motivation is used as the rejection for claim 1. 
Thus, the combination of Bonfiglio and Walter teaches in a digital medium environment for digital content creation, a system comprising: one or more processors; and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations comprising: ascertaining a selected color to be applied to digital content; determining a contrast ratio threshold for the digital content; outputting a contrast ratio color picker that includes a filtered palette consisting of one or more colors that satisfy the contrast ratio threshold relative to the selected color; and applying a different color to the digital content responsive to detecting a selection of the different color from the filtered palette.
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”) in view of Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) further in view of Scott Vinkle, “Testing Color Design for Accessibility”, November 13, 2018, https://scottvinkle.me/blogs/work/color-contrast (“”Vinkle”)
Regarding claim 3, Bonfiglio and Walter teach the method of claim 2, wherein the contrast ratio threshold comprises a first contrast ratio responsive to determining that the digital content is small text, a second contrast ratio responsive to determining that the digital content is large text ( col.6, lines 23-31 “At 220, it is determined whether or not the contrast ratio is greater than or equal to a threshold ratio. In embodiments comparing the luminance of text to that of an adjacent color (such as a background behind the text), the threshold ratio may be 7:1, for example, for visual accessibility. In embodiments comparing the luminance of an element such as a bar element of a bar chart to that of an adjacent color (such as background behind the bar element or an adjacent bar in the bar chart), the threshold ratio may be 4:1 for example, for visual accessibility. “; see Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

) In addition, the same motivation is used as the rejection for claim 1. Bonfiglio and Walter are understood to be silent on the remaining limitations of claim 3.
In the same field of endeavor, Vinkle teaches wherein the contrast ratio threshold comprises a first contrast ratio responsive to determining that the digital content is small text, a second contrast ratio responsive to determining that the digital content is large text, and a third contrast ratio responsive to determining that the digital content is graphics ( see Contrast threshold, “When it comes to choosing which colors to use for your design, there is a specific number, or contrast ratio, to reach for. This threshold has been determined by the W3C as a way to ensure people with low vision are able to read text content.
The threshold breakdown is as follows:
Text and images of text 4.5:1 
Large text (greater than 18pt) 3.0:1 
Non-text (borders, icons) 3.0:1”)
Therefore, in combination of Bonfiglio and Walter, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio with different contrast thresholds as seen in Vinkle because this modification would ensure people with low vision are able to read text content (see Contrast threshold of Vinkle)
Thus, the combination of Bonfiglio, Walter and Vinkle teaches wherein the contrast ratio threshold comprises a first contrast ratio responsive to determining that the digital content is small text, a second contrast ratio responsive to determining that the digital content is large text, and a third contrast ratio responsive to determining that the digital content is graphics.
3.	Claims 5-6 and 8 ares rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”) in view of Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) further in view of Adobe, “Adobe Photoshop 6.0”, 2000, http://kfrserver.natur.cuni.cz/obecne/soubory/PhotoShop6/UserGuide.pdf (“Adobe”)
Regarding claim 5, Bonfiglio and Walter teach the method of claim 1, further comprising generating, by a color filtration module, the filtered palette by: 
identifying a color palette comprising a subset of colors in a color space (col. 6, lines 44-55 of Bonfiglio “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205.  As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; see Tanaguru Contrast-Finder to the rescue of Walter , “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.

I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
…Since I’d rather get light text than dark one, I have a second option: I can ask the tool to find me a better background orange color. To do so I change the dropdown “Component to edit” to “Edit the background color” and check the second radio “valid colors and much closed to initial color”. The tool now gives me some variation of my initial orange that have a high enough contrast. I choose the second one and you can see that this time, it passes the AA test. 

    PNG
    media_image5.png
    558
    1200
    media_image5.png
    Greyscale

)
computing, for each color in the subset of colors, a contrast ratio relative to the color selected from the color selection component ( see Tanaguru Contrast-Finder to the rescue of Walter , “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.
I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
…Since I’d rather get light text than dark one, I have a second option: I can ask the tool to find me a better background orange color. To do so I change the dropdown “Component to edit” to “Edit the background color” and check the second radio “valid colors and much closed to initial color”. The tool now gives me some variation of my initial orange that have a high enough contrast. I choose the second one and you can see that this time, it passes the AA test. 

    PNG
    media_image5.png
    558
    1200
    media_image5.png
    Greyscale

); and 
colors in the color palette having a computed contrast ratio that fails to satisfy the contrast ratio threshold (col. 6, lines 44-55 of Bonfiglio “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205.  As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; see To the yellow tricky part of Walter, “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
) Both Bonfiglio and Walter are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Adobe teaches masking colors in the color palette (see pages 197-210, About masks (Photoshop) Masks let you isolate and protect areas of an image as you apply color changes, filters, or other effects to the rest of the image. When you select part of an image, the area that is not selected is “masked” or protected from editing. You can also use masks for complex image editing such as gradually applying color or filter effects to an image. In addition, masks let you save and reuse time consuming selections as alpha channels. (Alpha channels can be converted to selections and then used for image editing.) Because masks are stored as 8-bit grayscale channels, you can refine and edit them using the full array of painting and editing tools. When a mask channel is selected in the Channels palette, foreground and background colors appear as grayscale values. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197. In Photoshop, you can create masks, all stored at least temporarily as grayscale channels, in the following ways: • Quick Mask mode lets you create and view a temporary mask for an image. Temporary masks are useful when you don’t want to save the mask for later use. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197.) • Alpha channels let you save and load a selection to be used as a mask. (See “Storing masks in alpha channels” on page 199.) • Layer masks and layer clipping paths let you produce a mix of soft and hard masking edges on the same layer. By making changes to the layer mask or the layer clipping path, you can apply a variety of special effects. (See “Hiding portions of a layer” on page 237.)….”)
Therefore, in combination of Bonfiglio and Walter, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio and calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter with creating masks as seen in Adobe because this modification would gradually applying color or filter effects to an image ( see page 197, About masks (Photoshop), first paragraph of Adobe).
 Thus, the combination of Bonfiglio, Walter and Adobe teaches further comprising generating, by a color filtration module, the filtered palette by: identifying a color palette comprising a subset of colors in a color space; computing, for each color in the subset of colors, a contrast ratio relative to the color selected from the color selection component; and masking colors in the color palette having a computed contrast ratio that fails to satisfy the contrast ratio threshold.
Regarding claim 6, Bonfiglio, Walter and Adobe teaches the method of claim 5, the outputting the contrast ratio color picker being performed via a display device comprising a plurality of pixels (Testing the orange: when it starts to get tricky of Walter “As you can see, this color would pass the AA test for large text, but not for normal ones. This means that if I want to write white text on orange (or orange text on a white background), the text has to be at least 18 points or 14 points and be in bold. Yes it’s strange, but the unit is actually the point so you’ll have to convert it in pixels for your tests. strange, but the unit is actually the point so you’ll have to convert it in pixels for your tests. I want to use my orange for smaller texts as well so I will have to find a better color. Here is when I’m going to use my second tool: Tanaguru Contrast-Finder”; see  To create a temporary mask: of Adobe, page 198 “Click the Standard mode button ( ) in the toolbox to turn off the quick mask and return to your original image. A selection border now surrounds the unprotected area of the quick mask. If a feathered mask is converted to a selection, the boundary line runs halfway between the black pixels and the white pixels of the mask gradient. The selection boundary indicates the pixels transition from being less than 50% selected to more than 50% selected.” 
    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
), wherein computing the contrast ratio and is performed for each of the plurality of pixels including a display of the color palette and masking the colors comprises visually obscuring pixels of the plurality of pixels displaying a color associated with a computed contrast ratio that fails to satisfy the contrast ratio threshold (
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
 see pages 197-210, About masks (Photoshop) of Adobe “Masks let you isolate and protect areas of an image as you apply color changes, filters, or other effects to the rest of the image. When you select part of an image, the area that is not selected is “masked” or protected from editing. You can also use masks for complex image editing such as gradually applying color or filter effects to an image. In addition, masks let you save and reuse time consuming selections as alpha channels. (Alpha channels can be converted to selections and then used for image editing.) Because masks are stored as 8-bit grayscale channels, you can refine and edit them using the full array of painting and editing tools. When a mask channel is selected in the Channels palette, foreground and background colors appear as grayscale values. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197. In Photoshop, you can create masks, all stored at least temporarily as grayscale channels, in the following ways: • Quick Mask mode lets you create and view a temporary mask for an image. Temporary masks are useful when you don’t want to save the mask for later use. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197.) • Alpha channels let you save and load a selection to be used as a mask. (See “Storing masks in alpha channels” on page 199.) • Layer masks and layer clipping paths let you produce a mix of soft and hard masking edges on the same layer. By making changes to the layer mask or the layer clipping path, you can apply a variety of special effects. (See “Hiding portions of a layer” on page 237.)…” where Adobe teaching masking color and Walter teaches displaying colors which pass or fail contrast ratio threshold which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying colors which pass or fail contrast ratio threshold of Walter with displaying only color which pass contrast ratio threshold because this modification would provide the color that passes  text or enlarge text as user’s desired) In addition, the same motivation is used as the rejection for claim 5.
Regarding claim 8, Bonfiglio, Walter and Adobe teach the method of claim 5, wherein the contrast ratio color picker includes at least one color space parameter control that is selectable to designate the color palette comprising the subset of colors in the color space used to generate the filtered palette (col.4, lines 59-67-col.5, lines 1-7 “When a user chooses the element to modify its color, such as foreground element 125, she has an option to invoke a content editor 135. Content editor 135 includes functionality enabling the user to choose one or more colors for the foreground element 125. Conventionally, a color palette may be provided, displaying various available color options. In some embodiments, a “color picker” may be provided, enabling the user to choose a color of any visual element available in a display of the user's computing device. In addition to providing a visual depiction of available colors, each color option includes one or more numerical values associated with the color, such as Red Green Blue (RGB) value, hexadecimal value, Hue Saturation Lightness (HSL) value, Cyan Magenta Yellow Black (CMYK) value, long format value, or other value that may identify an individual color now known or later developed.”; col.7, lines 9-21 of Bonfiglio “At 320, the method compares the first contrast ratio to a contrast ratio threshold, and at 325 the method displays, in the content editing tool, an indication that the first contrast ratio is one of greater than and less than the contrast ratio threshold. In certain embodiments, a recommended color or range of colors for the graphical element is displayed. In embodiments providing a recommended color or colors, recommending comprises determining a luminance of a plurality of colors relative to the luminance of the background color and setting the recommended color as one or more of the plurality of colors having a luminance relative to the luminance of the background color above the contrast ratio threshold.”; see Tanaguru Contrast-Finder to the rescue, “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.
I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
) In addition, the same motivation is used as the rejection for claim 5.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”) in view of Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) further in view of Adobe, Adobe Photoshop 6.0 “, 2000, http://kfrserver.natur.cuni.cz/obecne/soubory/PhotoShop6/UserGuide.pdf (“Adobe”) further in view of RandomMomentania, “Godot Color Mask Tutorial”, July 13, 2019, https://randommomentania.com/2019/07/godot-color-mask-tutorial/ (“RandomMomentania”)
Regarding claim 7, Bonfiglio, Walter and Adobe teach the method of claim 5, wherein masking the colors in the color palette is performed using a fragment shader (see pages 197-210 of Adobe “About masks (Photoshop) Masks let you isolate and protect areas of an image as you apply color changes, filters, or other effects to the rest of the image. When you select part of an image, the area that is not selected is “masked” or protected from editing. You can also use masks for complex image editing such as gradually applying color or filter effects to an image. In addition, masks let you save and reuse time consuming selections as alpha channels. (Alpha channels can be converted to selections and then used for image editing.) Because masks are stored as 8-bit grayscale channels, you can refine and edit them using the full array of painting and editing tools. When a mask channel is selected in the Channels palette, foreground and background colors appear as grayscale values. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197. In Photoshop, you can create masks, all stored at least temporarily as grayscale channels, in the following ways: • Quick Mask mode lets you create and view a temporary mask for an image. Temporary masks are useful when you don’t want to save the mask for later use. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197.) • Alpha channels let you save and load a selection to be used as a mask. (See “Storing masks in alpha channels” on page 199.) • Layer masks and layer clipping paths let you produce a mix of soft and hard masking edges on the same layer. By making changes to the layer mask or the layer clipping path, you can apply a variety of special effects. (See “Hiding portions of a layer” on page 237.)….”)
In the same field of endeavor, RandomMonentania teaches  wherein masking the colors is performed using a fragment shader (3.2 Quick look at shaders in Godot Write a color mask shader, 3.3 Write a color mask shader “.. The next two lines of code are defining a couple uniforms. Put simply, uniforms are variables we expose so we can change them on a per material basis. This allows these variables to be changed either through the editor or through code. The first uniform, masking_color is a Vector4 that we will use to define the color we want to use as a mask. The second variable, masking_range is a float that will define how strong the masking effect will be. Next we define the fragment function. Remember, this function will be called for each pixel rendered, with the data we need for calculating each pixel passed in by Godot/GLSL. The fragment function does not return any data, so its return type is set to void. The reason behind this is we will modify the actual data itself, instead of returning anything.  In the next line of code we are defining a new variable, a Vector4, called world_pixel. This variable will store the world/screen pixel underneath the pixel that is about to be drawn. How we get the pixel underneath the pixel about to be drawn is we use the texture function, and we passed in the SCREEN_TEXTURE variable (which is given to us by Godot/GLSL) as the texture we want to get a pixel from, and for the position we passed in SCREEN_UV (given by Godot/GLSL), which is the coordinates of the pixel we are about to draw relative to the game window. This gives us the pixel underneath the pixel are about to draw, which is exactly what we are looking for.   The next line of code is an if check. First we get the difference of world_pixel and masking_color. However, because we don't know which pixel is stronger/higher than the other, we need to get the absolute difference using the abs function so we are not working with negative numbers. Finally, we get the length of the absolute difference we just calculated and check to see if it is MORE than the value in the masking_range uniform.  If the length of the absolute difference between colors is more than the masking_range uniform, then we simply write discard;. discard does as the name implies, it simply doesn't draw the pixel to the screen at all. This is great for our shader, because it makes it where only pixels on the inputted color, masking_color that fall within mask_range will be drawn….”)
Therefore, in combination of Bonfigli,  Walter and Adobe, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio and calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter and creating masks as seen in Adobe with writing a color mask shader as seen in RandomMonentania  because this modification would achieve a few different effects with color masking (Godot Color Mask Shader Tutorial of RandomMomentania).
Thus, the combination of Bonfigli,  Walter, Adobe and RandomMomentania teaches wherein masking the colors in the color palette is performed using a fragment shader.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”) in view of Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) further in view of J Hogue, “Evaluate Your Company Brand Color Palette for Accessibility”, November 20, 2019 https://www.oomphinc.com/inside-oomph/evaluate-brand-colors-for-accessibility/ (“Hogue”)
Regarding claim 12, Bonfiglio, Walter teach the method of claim 1, the method further comprising modifying the filtered palette to remove display of colors failing to satisfy the contrast ratio threshold relative to an updated relative luminance value responsive to detecting input specifying the updated relative luminance value via the relative luminance control (col. 6, lines 44-55 “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205.  As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; see To the yellow tricky part of Walter “ Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
) In addition, the same motivation is used as the rejection for claim 1. Both Bonfiglio, Walter are understood to be silent on the remaining limitations of claim 12.
In the same field of endeavor, Hogue teaches  wherein the contrast ratio color picker includes a relative luminance control that is selectable to change the relative luminance value, the method further comprising modifying the filtered palette to remove display of colors failing to satisfy the contrast ratio threshold relative to an updated relative luminance value responsive to detecting input specifying the updated relative luminance value via the relative luminance control (Adjusting an Example Brand Color to Pass Contrast Ratios, “Say a company uses red as a brand color — as we do. That color passes Level AA when used over white but not when used with almost black. What should we do to make that color pass Level AA criteria? First, we load up the colors in ColorCube (the demonstration color palette already contains the red we are discussing). We can see that it does not pass over black #101010. It fails by 0.72 with a color contrast of 3.78. We need it to pass 4.5. The HSL values for this red are H11 S99 L42. We don’t want to change the kind of red this is, so we do not touch the hue controls. We are already at almost 100% saturation, so making the color more pure will not help. Instead, we increase the lightness value from 42 to 50. Second, we click the up arrow in the L field (or use our arrow up key) to see the test results update in real time. The results move from failing to “edge” to passing once we hit 50% lightness and a passing contrast ratio of 5.12. The new hex value has also been updated, and we can cut and paste that into our CSS code.…”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio and calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter with modifying lightness value of color as seen in Jogue because this modification would make that color pass Level AA criteria (Adjusting an Example Brand Color to Pass Contrast Ratios of Hogue)
Thus, the combination of Bonfiglio, Walter and Hogue teaches wherein the contrast ratio color picker includes a relative luminance control that is selectable to change the relative luminance value, the method further comprising modifying the filtered palette to remove display of colors failing to satisfy the contrast ratio threshold relative to an updated relative luminance value responsive to detecting input specifying the updated relative luminance value via the relative luminance control.
6. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over B Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) in view of Adobe, Adobe Photoshop 6.0 “, 2000, http://kfrserver.natur.cuni.cz/obecne/soubory/PhotoShop6/UserGuide.pdf (“Adobe”) 
Regarding claim 14 , Walter teaches the method of claim 13, wherein generating the updated filtered palette comprises: 
identifying a color palette used to generate the filtered palette, the color palette comprising a subset of colors in a color space (col. 6, lines 44-55 of Bonfiglio “After indicating that the ratio has not been met, the flow diagram 200 proceeds to 235, seeking a new color value for at least one of the background color and foreground color, before proceeding to 205.  As an option, after indicating that the threshold ratio has not been met at 230, the flow diagram may proceed to 240. At 240, the flow diagram determines a new color value for one of the background color and foreground color that meets (or exceeds) the threshold ratio.  Also optional, once the new color has been determined at 240, the flow diagram proceeds to display the new color value at 245.”; see Tanaguru Contrast-Finder to the rescue of Walter , “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.

I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
…Since I’d rather get light text than dark one, I have a second option: I can ask the tool to find me a better background orange color. To do so I change the dropdown “Component to edit” to “Edit the background color” and check the second radio “valid colors and much closed to initial color”. The tool now gives me some variation of my initial orange that have a high enough contrast. I choose the second one and you can see that this time, it passes the AA test. 

    PNG
    media_image5.png
    558
    1200
    media_image5.png
    Greyscale

); computing, for each color in the subset of colors, a contrast ratio relative to the different color ( see Tanaguru Contrast-Finder to the rescue of Walter , “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.
I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
…Since I’d rather get light text than dark one, I have a second option: I can ask the tool to find me a better background orange color. To do so I change the dropdown “Component to edit” to “Edit the background color” and check the second radio “valid colors and much closed to initial color”. The tool now gives me some variation of my initial orange that have a high enough contrast. I choose the second one and you can see that this time, it passes the AA test. 

    PNG
    media_image5.png
    558
    1200
    media_image5.png
    Greyscale

);  and colors in the color palette having a computed contrast ratio that fails to satisfy the contrast ratio threshold relative to the different color ( see To the yellow tricky part of Walter, “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
) Walter is understood to be silent on the remaining limitations of claim 14.
In the same field of endeavor, Adobe teaches masking colors in the color palette (see pages 197-210, About masks (Photoshop) Masks let you isolate and protect areas of an image as you apply color changes, filters, or other effects to the rest of the image. When you select part of an image, the area that is not selected is “masked” or protected from editing. You can also use masks for complex image editing such as gradually applying color or filter effects to an image. In addition, masks let you save and reuse time consuming selections as alpha channels. (Alpha channels can be converted to selections and then used for image editing.) Because masks are stored as 8-bit grayscale channels, you can refine and edit them using the full array of painting and editing tools. When a mask channel is selected in the Channels palette, foreground and background colors appear as grayscale values. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197. In Photoshop, you can create masks, all stored at least temporarily as grayscale channels, in the following ways: • Quick Mask mode lets you create and view a temporary mask for an image. Temporary masks are useful when you don’t want to save the mask for later use. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197.) • Alpha channels let you save and load a selection to be used as a mask. (See “Storing masks in alpha channels” on page 199.) • Layer masks and layer clipping paths let you produce a mix of soft and hard masking edges on the same layer. By making changes to the layer mask or the layer clipping path, you can apply a variety of special effects. (See “Hiding portions of a layer” on page 237.)….”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method measuring contrast between two colors as seen in Walter with creating masks as seen in Adobe because this modification would gradually applying color or filter effects to an image ( see page 197, About masks (Photoshop), first paragraph of Adobe).
 Thus, the combination of Walter and Adobe teaches wherein generating the updated filtered palette comprises: identifying a color palette used to generate the filtered palette, the color palette comprising a subset of colors in a color space; computing, for each color in the subset of colors, a contrast ratio relative to the different color; and masking colors in the color palette having a computed contrast ratio that fails to satisfy the contrast ratio threshold relative to the different color.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over B Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) in view of Adobe, Adobe Photoshop 6.0 “, 2000, http://kfrserver.natur.cuni.cz/obecne/soubory/PhotoShop6/UserGuide.pdf (“Adobe”) further in view of Bonfiglio et al, U.S Patent No. 11386590 (“Bonfiglio”)
Regarding claim 15, Walter and Adobe teach the method of claim 14, wherein computing the contrast ratio relative to the different color comprises determining a relative luminance value for the different color and determining a relative luminance value for each color in the subset of colors (see Tanaguru Contrast-Finder to the rescue of Walter , “Tanaguru Contrast-Finder is an online tool that will do two things:
1.It can calculate if the contrast is high enough between two colors (so it does the same thing as CCA)
2.It can propose color alternatives if my color does not pass the test.
I give my colors to the tool. If I want to keep my current orange as a background color, I must use a dark brown/black the text. But I’m not super happy with the halloween look. Also I could not use the orange on a white background, I’m not super happy with that either.

    PNG
    media_image1.png
    499
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    847
    media_image2.png
    Greyscale
…Since I’d rather get light text than dark one, I have a second option: I can ask the tool to find me a better background orange color. To do so I change the dropdown “Component to edit” to “Edit the background color” and check the second radio “valid colors and much closed to initial color”. The tool now gives me some variation of my initial orange that have a high enough contrast. I choose the second one and you can see that this time, it passes the AA test. ) Walter and Adobe are understood to be silent on the remaining limitations of claim 15
In the same field of endeavor, Bonfiglio  teaches wherein computing the contrast ratio relative to the different color comprises determining a relative luminance value for the different color and determining a relative luminance value for each color (col.5, lines 8-67-col.6, lines 1-55 “Content editor 135 comprises color control 140 for determining the contrast ratio between the foreground color 130 and the background color 120 and compares the contrast ratio to a contrast ratio threshold 145. In certain embodiments, color control 140 determines a luminance value for each color (described in connection with FIG. 2) by using RGB values for the background color 120 and foreground color 130. The contrast ratio between these colors is a relative luminance value of the lighter of the two colors over (in the numerator position) the relative luminance of the darker of the two colors (in the denominator position)…. Although RGB values are used above for the example calculation of the luminance values for the background color and foreground color, one of skill in the art will understand that other color value types may be utilized, such as HSL and CMYK color values.”)
Therefore, in combination of Walter and Adobe, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method measuring contrast between two colors as seen in Walter with calculating the luminance values for colors as seen in Bonfiglio because this modification would determine contrast ratio (col.5, lines 20-67-col.6, lines 1-55 of Bonfiglio).Thus, the combination of Walter, Adobe and Bonfiglio teaches wherein computing the contrast ratio relative to the different color comprises determining a relative luminance value for the different color and determining a relative luminance value for each color in the subset of colors
8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over B Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) in view of Adobe, Adobe Photoshop 6.0 “, 2000, http://kfrserver.natur.cuni.cz/obecne/soubory/PhotoShop6/UserGuide.pdf (“Adobe”) further in view of RandomMomentania, “Godot Color Mask Tutorial”, July 13, 2019, https://randommomentania.com/2019/07/godot-color-mask-tutorial/ (“RandomMomentania”)
Regarding claim 16, Walter and Adobe teach the method of claim 14, wherein masking the colors in the color palette is performed configured to visually obscure pixels displaying the colors in the color palette having the computed contrast ratio that fails to satisfy the contrast ratio threshold relative to the different color (see To the yellow tricky part of Walter, “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
see pages 197-210 of Adobe “About masks (Photoshop) Masks let you isolate and protect areas of an image as you apply color changes, filters, or other effects to the rest of the image. When you select part of an image, the area that is not selected is “masked” or protected from editing. You can also use masks for complex image editing such as gradually applying color or filter effects to an image. In addition, masks let you save and reuse time consuming selections as alpha channels. (Alpha channels can be converted to selections and then used for image editing.) Because masks are stored as 8-bit grayscale channels, you can refine and edit them using the full array of painting and editing tools. When a mask channel is selected in the Channels palette, foreground and background colors appear as grayscale values. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197. In Photoshop, you can create masks, all stored at least temporarily as grayscale channels, in the following ways: • Quick Mask mode lets you create and view a temporary mask for an image. Temporary masks are useful when you don’t want to save the mask for later use. (See “Creating temporary masks in Quick Mask mode (Photoshop)” on page 197.) • Alpha channels let you save and load a selection to be used as a mask. (See “Storing masks in alpha channels” on page 199.) • Layer masks and layer clipping paths let you produce a mix of soft and hard masking edges on the same layer. By making changes to the layer mask or the layer clipping path, you can apply a variety of special effects. (See “Hiding portions of a layer” on page 237.)….”  Adobe teaches masking color and Walter teaches  displaying colors which pass or fail contrast ratio threshold which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying colors which pass or fail contrast ratio threshold of Walter with displaying only color which pass contrast ration threshold because this modification would provide the color that passes  text or enlarge text as user’s desired) In addition, the same motivation is used as the rejection for claim 16.
In the same field of endeavor, RandomMonentania teaches  wherein masking the colors is performed using a fragment shader configured to visually obscure pixels displaying the colors that fails to satisfy the threshold relative to the different color (3.2 Quick look at shaders in Godot Write a color mask shader, 3.3 Write a color mask shader “.. The next two lines of code are defining a couple uniforms. Put simply, uniforms are variables we expose so we can change them on a per material basis. This allows these variables to be changed either through the editor or through code. The first uniform, masking_color is a Vector4 that we will use to define the color we want to use as a mask. The second variable, masking_range is a float that will define how strong the masking effect will be. Next we define the fragment function. Remember, this function will be called for each pixel rendered, with the data we need for calculating each pixel passed in by Godot/GLSL. The fragment function does not return any data, so its return type is set to void. The reason behind this is we will modify the actual data itself, instead of returning anything.  In the next line of code we are defining a new variable, a Vector4, called world_pixel. This variable will store the world/screen pixel underneath the pixel that is about to be drawn. How we get the pixel underneath the pixel about to be drawn is we use the texture function, and we passed in the SCREEN_TEXTURE variable (which is given to us by Godot/GLSL) as the texture we want to get a pixel from, and for the position we passed in SCREEN_UV (given by Godot/GLSL), which is the coordinates of the pixel we are about to draw relative to the game window. This gives us the pixel underneath the pixel are about to draw, which is exactly what we are looking for.   The next line of code is an if check. First we get the difference of world_pixel and masking_color. However, because we don't know which pixel is stronger/higher than the other, we need to get the absolute difference using the abs function so we are not working with negative numbers. Finally, we get the length of the absolute difference we just calculated and check to see if it is MORE than the value in the masking_range uniform.  If the length of the absolute difference between colors is more than the masking_range uniform, then we simply write discard;. discard does as the name implies, it simply doesn't draw the pixel to the screen at all. This is great for our shader, because it makes it where only pixels on the inputted color, masking_color that fall within mask_range will be drawn….”)
Therefore, in combination of  Walter and Adobe, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio and calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter and creating masks as seen in Adobe with writing a color mask shader as seen in RandomMonentania  because this modification would achieve a few different effects with color masking (Godot Color Mask Shader Tutorial of RandomMomentania).
Thus, the combination of Walter, Adobe and RandomMomentania teaches wherein masking the colors in the color palette is performed using a fragment shader configured to visually obscure pixels displaying the colors in the color palette having the computed contrast ratio that fails to satisfy the contrast ratio threshold relative to the different color.
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) in view of J Hogue, “Evaluate Your Company Brand Color Palette for Accessibility”, November 20, 2019 https://www.oomphinc.com/inside-oomph/evaluate-brand-colors-for-accessibility/ (“Hogue”)
Regarding claim 17, Walter teaches the method of claim 13, wherein the contrast ratio color picker includes a relative luminance control that is selectable to specify a relative luminance value for the selected color and the input designating the different color comprises input at the relative luminance control (see To the yellow tricky part of Walter “ Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 
    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
) Walter is understood to be silent on the remaining limitations of claim 17.
In the same field of endeavor, Hogue teaches  wherein the contrast ratio color picker includes a relative luminance control that is selectable to specify a relative luminance value for the selected color and the input designating the different color comprises input at the relative luminance control (Adjusting an Example Brand Color to Pass Contrast Ratios, “Say a company uses red as a brand color — as we do. That color passes Level AA when used over white but not when used with almost black. What should we do to make that color pass Level AA criteria? First, we load up the colors in ColorCube (the demonstration color palette already contains the red we are discussing). We can see that it does not pass over black #101010. It fails by 0.72 with a color contrast of 3.78. We need it to pass 4.5. The HSL values for this red are H11 S99 L42. We don’t want to change the kind of red this is, so we do not touch the hue controls. We are already at almost 100% saturation, so making the color more pure will not help. Instead, we increase the lightness value from 42 to 50. Second, we click the up arrow in the L field (or use our arrow up key) to see the test results update in real time. The results move from failing to “edge” to passing once we hit 50% lightness and a passing contrast ratio of 5.12. The new hex value has also been updated, and we can cut and paste that into our CSS code.…”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generate a contrast ratio between the chosen color of the content element and a background color which the content element may be seen  of Bonfiglio and calculate if the contrast is high enough between two colors and propose color alternatives if the color does not pass the test as seen in Walter with modifying lightness value of color as seen in Jogue because this modification would make that color pass Level AA criteria (Adjusting an Example Brand Color to Pass Contrast Ratios of Hogue)
Thus, the combination of Walter and Hogue teaches wherein the contrast ratio color picker includes a relative luminance control that is selectable to specify a relative luminance value for the selected color and the input designating the different color comprises input at the relative luminance control.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stephanie Walter, “Tips to Create an Accessible and Contrasted Color Palette”; 2019, https://stephaniewalter.design/blog/tips-create-accessible-color-palette/?nowprocket=1 (“Walter”) 
Regarding claim 19, Walter teaches the method of claim 13, wherein the contrast ratio color picker includes a contrast ratio control that is selectable to adjust the contrast ratio threshold  (see Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

Where minimum ratio is adjustable up or down)  the method further comprising modifying the updated filtered palette based on an updated contrast ratio threshold responsive to receiving input at the contrast ratio control designating the updated contrast ratio threshold ( see Tools and resources to measure contrast of Walter, “know if a color combination is accessible, we measure the contrast between the foreground  color (usually the text but it could be icons) and the background color. If you want to understand how contrast is measured you might want to read Calculating Color Contrast. They are 4 levels of contrast:  WCAG 2 AA Compliant for normal text and text above 18px and WCAG 2 AAA Compliant for normal text.”;

    PNG
    media_image4.png
    188
    540
    media_image4.png
    Greyscale

Where minimum ratio is adjustable up or down:  see To the yellow tricky part of Walter,  “Yellow is a really tricky color when it comes to contrast. As you can see my current yellow color on a white background and white text on my yellow color fails all tests, even the large text one. I could try again the “let’s find a yellow background close to the original one”. Unfortunately the closest thing I can get if I really want to use yellow with white is an awful brownish color. 

    PNG
    media_image3.png
    748
    818
    media_image3.png
    Greyscale
 where minimum contrast ratio is able to adjust and  displaying colors which pass or fail contrast ratio threshold which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display color based on adjusted minimum contrast ratio of Walter because this modification would provide the color that passes or fails text or enlarge text as user’s desired.)
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619